Citation Nr: 0311093	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-11 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease, coronary artery disease, coronary 
arteriosclerosis with ischemic cardiomyopathy, and residuals 
of heart attack with dyspnea and angina, on either a direct 
basis or as secondary to service-connected rheumatic heart 
disease.

2.  Entitlement to an increased disability rating for 
rheumatic heart disease with heart murmur and mitral 
regurgitation, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for trigeminal neuralgia, claimed as 
residuals of surgery conducted at a VA medical facility in 
1997.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  A September 1998 rating decision denied the 
veteran's claim for an increased rating for his rheumatic 
heart disease and TDIU.  It was later determined that the 
issue of entitlement to service connection for 
arteriosclerotic heart disease was inextricably intertwined 
with the increased rating claim.  This claim has been 
adjudicated on both a direct and secondary basis, and the 
laws pertinent to both theories of entitlement were provided 
to the veteran in the last supplemental statement of the 
case.  Also, a July 2000 rating decision denied the veteran's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151.

In January 2001, the Board remanded the first three claims 
noted above for additional evidentiary development.  The RO 
complied with the Board's Remand instructions, and these 
claims are ready for appellate disposition.  However, the 
section 1151 claim is the subject of the REMAND herein.

In January 2003, a videoconference hearing was held before 
this Veterans Law Judge.  Also, a hearing was held in 
September 1999 before RO personnel.


FINDINGS OF FACT

1.  The veteran currently has arteriosclerotic heart disease, 
coronary artery disease, coronary arteriosclerosis with 
ischemic cardiomyopathy, and residuals of heart attack with 
dyspnea and angina.  However, there is no competent evidence 
showing these conditions are related to disease or injury 
incurred during service or that they were manifested within 
the first post-service year. 

2.  There is no competent evidence showing that a possible 
relationship exists between the veteran's service-connected 
rheumatic heart disease and the current arteriosclerotic 
heart disease, coronary artery disease, coronary 
arteriosclerosis with ischemic cardiomyopathy, and residuals 
of heart attack with dyspnea and angina.  

3.  The majority of the veteran's cardiovascular impairment 
and symptomatology is due to his nonservice-connected 
arteriosclerotic heart disease, coronary artery disease, 
coronary arteriosclerosis with ischemic cardiomyopathy, and 
residuals of heart attack with dyspnea and angina.

4.  The veteran's service-connected rheumatic heart disease 
with heart murmur and mitral regurgitation results in 
estimated METs of 9-10.

5.  The veteran's only service-connected disability is his 
residuals of rheumatic heart disease, evaluated as 10 percent 
disabling, and that evaluation does not meet the schedular 
requirements for assignment of a total disability rating 
based on individual unemployability.

6.  The veteran has a fourth grade education, and his primary 
work experience has been as a security guard.  He last worked 
in 1993. 

7.  The evidence does not show that the veteran's service-
connected heart condition is of such severity as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The veteran did not incur arteriosclerotic heart disease, 
coronary artery disease, coronary arteriosclerosis with 
ischemic cardiomyopathy, and residuals of heart attack with 
dyspnea and angina as a result of his military service.  
38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).

2.  The veteran does not have arteriosclerotic heart disease, 
coronary artery disease, coronary arteriosclerosis with 
ischemic cardiomyopathy, and residuals of heart attack with 
dyspnea and angina as a result of his service-connected 
rheumatic heart disease.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310 (2002).

3.  The criteria for a disability rating higher than 10 
percent for rheumatic heart disease with heart murmur and 
mitral regurgitation have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.41, 4.104, Diagnostic Code 7000 (2002). 

4.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

Since the section 1151 claim is being remanded, for reasons 
discussed in more detail below, the following discussion 
pertains only to the first three claims identified on the 
first page of this decision.

With respect to VA's duty to notify, the 1998 rating decision 
on appeal, as well as the statement of the case (SOC) and 
multiple supplemental statements of the case (SSOCs), 
together have adequately informed the veteran of the types of 
evidence needed to substantiate his claims.  Furthermore, in 
March 2001, the RO sent a letter to the veteran explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the VCAA notification letter sent to the 
veteran in March 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claim can proceed.

The veteran was sent another letter in March 2001 asking him 
to identify all VA and private health care providers who had 
records pertinent to his claims and to complete releases for 
each such provider.  With respect to VA's duty to assist the 
veteran, the veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The RO has obtained all VA and 
private evidence, as well as records from the Social Security 
Administration, identified by the veteran.  In other words, 
there is no basis for speculating that evidence exists that 
VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran has 
been provided VA examinations, and the 2003 examination 
included medical opinions concerning his heart condition and 
ability to maintain employment.  There is no objective 
evidence indicating that there has been a material change in 
the severity of his service-connected condition since he was 
last examined a few months ago.  There are no records 
suggesting an increase in disability has occurred as compared 
to the last VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
condition fairly.  See also VAOPGCPREC 11-95 (the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
three claims folders, which includes, but is not limited to:  
service medical records; his contentions, including those 
raised at personal hearings; VA treatment records; VA 
examination reports; records from the Social Security 
Administration; and private medical records from Alexian 
Brothers Medical Center, Loyola University Medical Center, 
Dr. Richard Cash, Dr. Fard, Hoffman Estates Medical Center, 
and Sherman Hospital.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on each of these claims.  



B. Service connection for arteriosclerotic heart disease, 
coronary artery disease, coronary arteriosclerosis with 
ischemic cardiomyopathy, and residuals of heart attack with 
dyspnea and angina

The veteran claims that these conditions were either incurred 
in service or developed because of the service-connected 
rheumatic heart disease.  As noted in the Introduction, the 
RO considered both theories of entitlement, and the pertinent 
regulations were provided to the veteran in the July 2002 
supplemental statement of the case.

Direct service connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Service connection for 
cardiovascular disease, including arteriosclerosis and 
organic heart disease, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307 and 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Presumptive service connection cannot be granted for the 
veteran's cardiovascular disease.  As discussed in more 
detail below, there is no medical evidence showing that the 
current heart conditions were manifested or diagnosed within 
the first post-service year.  In fact, these conditions were 
not diagnosed until decades after service.

Incurrence of arteriosclerotic heart disease, coronary artery 
disease, coronary arteriosclerosis, or residuals of heart 
attack in service is not factually shown.  The veteran's 
service medical records show treatment for rheumatic fever 
with heart involvement, and it is this condition for which 
service connection has been in effect since 1952.  Any other 
heart disease was not actually diagnosed in service.

The veteran currently has arteriosclerotic heart disease, 
coronary artery disease, coronary arteriosclerosis with 
ischemic cardiomyopathy, and residuals of heart attack with 
dyspnea and angina.  He had a heart attack in 1993 and now 
has many disabling symptoms as a result.  However, none of 
these heart disease were diagnosed until decades after 
service (approximately 1993).  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  More importantly, no medical professional has 
rendered an opinion that any of these conditions is related 
to disease or injury incurred during service.  In fact, the 
VA examiner in 2003 opined that the veteran's coronary artery 
disease and myocardial infarction are "less likely" due to 
the rheumatic heart disease that the veteran manifested 
during service or any other incident of service.  There are 
no contradictory medical opinions of record.

The Board recognizes the veteran's sincere belief that all 
his current cardiovascular disorders originated during 
service.  However, he does not have the necessary medical 
training or knowledge to render a probative opinion as to the 
etiology of his conditions.  

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran 
does not have arteriosclerotic heart disease, coronary artery 
disease, coronary arteriosclerosis with ischemic 
cardiomyopathy, and residuals of heart attack with dyspnea 
and angina as a result of his military service.  There is no 
benefit of the doubt that could be resolved in the veteran's 
favor.  

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

There is no medical evidence showing that a connection or 
relationship between the service-connected rheumatic heart 
disease and the current arteriosclerotic heart disease, 
coronary artery disease, coronary arteriosclerosis with 
ischemic cardiomyopathy, and residuals of heart attack with 
dyspnea and angina, is plausible.  The 2003 VA examiner 
clearly stated that there was no relationship.  The examiner 
further stated that it is less likely than not that the 
coronary artery disease and myocardial infarction was 
aggravated by rheumatic heart disease beyond the natural 
progress of the condition.  There are no contradictory 
medical opinions of record, and the veteran has never 
reported that a medical professional has concluded otherwise.  
The veteran's contentions that these conditions are the 
result of his service-connected rheumatic heart disease are 
not probative evidence as to causation, since he does not 
possess the requisite education, training, or experience to 
offer a medical opinion.  In sum, the only evidence in 
support of the veteran's claims is his allegations that his 
service-connected rheumatic heart disease has caused all the 
other current cardiovascular disorders.  The Board concludes 
that the evidence reflecting that no such relationship exists 
is more persuasive and of greater weight than his 
allegations.  There is no benefit of the doubt that can be 
resolved in his favor.

C. Increased disability rating for rheumatic heart disease 
with heart murmur and mitral regurgitation

The Board notes that the criteria for rating cardiovascular 
disorders were amended effective January 12, 1998.  See 62 
Fed. Reg. 65207 through 65224 (December 11, 1997).  In the 
September 1998 rating decision on appeal, the RO evaluated 
the veteran's claim under the old and new rating criteria.  
However, the claim for an increase was received April 2, 
1998.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process is 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  In this case, since the veteran's 
claim was received after the regulatory criteria were 
amended, he is only entitled to application of the new 
criteria, which are the current criteria contained at 
38 C.F.R. § 4.104, Diagnostic Code 7000.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
For a claim for an increased rating, such as in this case, 
the primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran has been service-connected for rheumatic heart 
disease since 1952.  During service, he was treated for 
active rheumatic fever, which included heart involvement and 
electrocardiograph evidence of AV block.  He also had a 
systolic heart murmur.

The veteran's disorder is evaluated under Diagnostic Code 
7000 for valvular heart disease, including rheumatic heart 
disease.  Valvular heart disease is evaluated on the basis of 
the level of physical activity required to produce cardiac 
symptoms.  See 62 Fed. Reg. 65210-65212 (December 11, 1997).  
The criteria incorporate objective measurements of the level 
of physical activity, expressed in METs (metabolic 
equivalents) at which cardiac symptoms develop.  Id.  If 
administering a treadmill test is not feasible because of 
medical reasons, the modified rating schedule provides 
alternative evaluation criteria for heart disease.  

Under Diagnostic Code 7000, a 10 percent disability rating is 
assigned for valvular heart disease where workload of greater 
than 7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  A 30 percent disability rating is 
assigned where workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  A 
60 percent disability rating is assigned for more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent disability 
rating is assigned (1) during active infection with valvular 
heart damage and for three months following cessation of 
therapy for the active infection, or (2) chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(2002).

A regulation setting out principles relating to service 
connection, while not specifically addressed to rating 
service-connected disabilities, is instructive in assessing 
the evidence relating to the circumstances of this veteran's 
claim for an increase.  It provides that, when chronicity of 
a disease is established in service, subsequent 
manifestations of the same chronic disease, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (emphasis 
supplied).  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

There is no doubt that the veteran is now severely disabled 
due to cardiovascular symptomatology.  However, based on the 
medical evidence, the Board concludes the majority of his 
cardiovascular impairment and symptomatology is due to his 
nonservice-connected arteriosclerotic heart disease, coronary 
artery disease, coronary arteriosclerosis with ischemic 
cardiomyopathy, and residuals of heart attack with dyspnea 
and angina.  In other words, the determinative question in 
this case is not whether the veteran has symptoms that meet 
the criteria for a rating higher than 10 percent (he does), 
but whether the current complaints and functional impairment 
are due to the service-connected residuals of in-service 
rheumatic heart disease or the nonservice-connected 
arteriosclerotic heart disease, coronary artery disease, 
coronary arteriosclerosis with ischemic cardiomyopathy, and 
residuals of heart attack with dyspnea and angina.

There is very little evidence showing treatment for the 
veteran's heart condition between 1952 and 1992.  It was not 
until 1992 that the veteran began complaining of increased 
cardiovascular symptomatology, and he then had a myocardial 
infarction in 1993, with subsequent diagnoses of 
arteriosclerotic heart disease, coronary artery disease, and 
coronary arteriosclerosis.  Therefore, the evidence shows 
that prior to the onset of the veteran's nonservice-connected 
cardiovascular disorders, his heart-related symptomatology 
was not so disabling to him that he routinely complained of 
it or sought treatment for it.  In fact, the VA examiner in 
2003 noted that the veteran was "asymptomatic" from the 
rheumatic heart disease by 1957.  The first indication of 
increased complaints was in 1992, approximately 40 years 
after the veteran's separation from service. 

In light of the lack of objective findings showing a serious 
cardiovascular disorder between 1952 and 1992, the Board 
cannot conclude that the veteran's current impairment is 
related to his service-connected disability.  More 
importantly, as indicated above, a medical professional has 
concluded that the current cardiovascular disorders are not 
part and parcel of the service-connected disability.  There 
is no doubt that the veteran currently has symptoms such as 
angina, dyspnea, and limited functional capacity.  However, 
these symptoms do not warrant an increased disability rating 
for his service-connected residuals of rheumatic heart 
disease for the following reasons.  It is more likely than 
not that the majority of his current symptoms are 
attributable to nonservice-connected cardiovascular 
disorders.  The VA examiner in 2003 concluded that although 
the veteran's estimated METs are 3, the level of disability 
due to the service-connected rheumatic heart disease is less 
than 10 percent or estimated METs of 9-10 based solely on the 
service-connected condition.  The degree of mitral 
regurgitation as a result of the prior rheumatic heart 
disease was classified as "trivial" according to the 
examiner's interpretation of the echocardiogram.  The 
examiner further stated that all other findings are related 
to the nonservice-connected coronary artery disease (emphasis 
added).  Again, there were clearly minimal symptoms for 40 
years after military service.  Only with the findings of 
arteriosclerotic heart disease, coronary artery disease, and 
coronary arteriosclerosis, and with the onset of myocardial 
infarction, have the veteran's complaints severely increased, 
and this fact is highly probative.  

Therefore, according to the medical evidence, the level of 
the veteran's disability solely from the service-connected 
rheumatic heart disease falls squarely within the criteria 
for a 10 percent rating.  In the particular circumstances of 
this case, the current 10 percent disability rating 
adequately compensates for any functional impairment and 
symptomatology the veteran has that is attributable to his 
service-connected heart condition.  There is no reasonable 
doubt that could be resolved in his favor since the medical 
evidence is unequivocal.  There are no other diagnostic codes 
potentially applicable to the service-connected condition.



D. Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The Court has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran has a fourth grade education, and his primary 
work experience has been as a security guard.  He last worked 
in 1993 and stopped working after he suffered a myocardial 
infarction.

The veteran maintains that he is unable to work due to his 
heart condition.  His only service-connected disability is 
the residuals of rheumatic heart disease, evaluated as 10 
percent disabling.  Therefore, he does not meet the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  The rating board did not refer this case for 
extra-schedular consideration.

Even if the veteran is unable to return to work as a security 
guard, as he maintains, he is clearly not unemployable due to 
his service-connected disability.  There is no indication in 
the record that his service-connected heart disability has 
significantly affected his physical capabilities.  As 
discussed in more detail above, the overwhelming majority of 
the veteran's current symptomatology and impairment are the 
result of nonservice-connected cardiovascular disorders.  The 
current 10 percent rating for the residuals of rheumatic 
heart disease contemplates average impairment in earning 
ability as a result of this condition, and there is no 
evidence of anything out of the ordinary, or not average, in 
the veteran's situation.  

It is clear from the record that the veteran is significantly 
limited in his abilities to lift heavy objects, walk, etc.  
The veteran's service-connected condition clearly affects his 
abilities to some degree, but there is no evidence that he is 
unable to perform light or medium duty work, or some other 
type of substantially gainful employment as a result of this 
condition.  He consistently maintained employment as a 
security officer for many years, until approximately 1993, 
despite his service-connected heart disorder.  It was only 
with the onset of the nonservice-connected heart disorders, 
and, significantly, a myocardial infarction and series of 
"mini strokes," that he alleged inability to work any 
longer.  In other words, the impairment from his service-
connected condition was so minimal that he was able to 
maintain gainful employment for 40 years after service.  More 
importantly, the VA examiner in 2003 rendered an opinion that 
the veteran's rheumatic heart disease, by itself, does not 
render him unable to obtain and maintain substantially 
gainful employment.  There are no medical opinions to the 
contrary.  

The Board has considered the veteran's argument that the 
Social Security Administration concluded he is unemployable, 
but there is no indication such a conclusion was reached 
based solely on impairment due to the service-connected 
residuals of rheumatic heart disease.  In fact, the veteran's 
application for disability benefits was based on the premise 
that he became disabled in November 1993 because of the heart 
attack and several mini strokes.  Also, the opinion from Dr. 
Richard Cash in 1999 that the veteran is permanently and 
totally disabled is not persuasive evidence since the opinion 
was premised on the veteran's ischemic cardiomyopathy - a 
nonservice-connected condition.  The same is true for the 
opinion from a VA social worker in 1998 that the veteran 
could not work.  The opinion did not expressly discuss 
impairment due to the service-connected residuals of 
rheumatic heart disease.

The objective evidence as to the severity of the veteran's 
service-connected heart condition does not show that it would 
prevent him from performing all physical tasks.  Even if the 
veteran is unable to engage in prolonged physical activity as 
a result of his service-connected heart condition, there is 
no evidence showing that he is unable to be gainfully 
employed in sedentary positions.  In this case, the 
preponderance of the evidence is against finding that the 
veteran's service-connected disability alone makes him 
unemployable.  There is no medical evidence showing that the 
veteran's service-connected heart condition is of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no evidence of unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
veteran's service-connected disorder.  No medical 
professional has ever indicated that the veteran's service-
connected heart disorder has rendered him unemployable.  In 
fact, as discussed above, the medical opinion of record is to 
the contrary. 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned 10 percent disability evaluation, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorder or that he 
is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorder, even when his disability is assessed in the context 
of subjective factors such as his occupational background and 
level of education.  The Board concludes, therefore, that a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted. 






ORDER

Entitlement to service connection for arteriosclerotic heart 
disease, coronary artery disease, coronary arteriosclerosis 
with ischemic cardiomyopathy, and residuals of heart attack 
with dyspnea and angina, is denied.

Entitlement to a disability rating greater than 10 percent 
for rheumatic heart disease with heart murmur and mitral 
regurgitation is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected condition (TDIU) is 
denied.


REMAND

The veteran alleges that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for trigeminal 
neuralgia, claimed to have resulted from surgery performed in 
July 1997 at the VA medical facility in Chicago, Illinois, 
for removal of a facial mole.  Although some of the veteran's 
treatment records from that facility have been associated 
with the claims file, that is mostly because they were 
obtained from the Social Security Administration.  The RO did 
not, at any time, actually request the veteran's records from 
the VA medical facility in Chicago for the time period in 
question.  That needs to be done to meet VA's duty to assist 
the veteran.

Also, the private medical evidence suggests the veteran was 
first seen for complaints of facial pain by Dr. Richard Cash 
in 1999.  The RO needs to obtain those treatment records so a 
decision can be made on a complete record.


Accordingly, this claim is REMANDED for the following:

1.  The RO should ask the veteran to 
complete a release so the RO can request 
his treatment records from Dr. Richard 
Cash for all treatment provided since 1999 
for complaints of facial pain (trigeminal 
neuralgia).  When requesting these 
records, the RO should specify that actual 
treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records, 
including follow-up requests, if 
appropriate, should be fully documented.  
If the records are not obtained, the RO 
should inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
the records.  The RO should also inform 
the veteran what further action, if any, 
will be taken by the RO with respect to 
his claim for compensation.  Allow an 
appropriate period of time within which to 
respond.

2.  The RO must obtain the veteran's 
records from the VA facility in Chicago, 
Illinois, for all surgical and outpatient 
treatment between May and December 1997.  
The RO should continue to request these 
VA records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed, to include compliance 
with the notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. § 3.159; see also 
Quartuccio, supra.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


